Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-6 are allowed because none of the prior art references of record teaches a connector structure of an ink pouch, comprising: a sealing section that has a top surface on which a fitting peg, which is hollow, is formed to extend upward from a circumference of the ink passage, the top surface of the sealing section being formed with a plurality of insertion slots that are extended downward and spaced from each other along a circumference of the fitting peg by a predetermined interval, the sealing section having an external circumferential surface that is partly and inwardly recessed to form an annular retaining groove, the annular retaining groove being in communication with ends of the plurality of the insertion slots; a sealing cap having a bottom surface that is partly recessed upward to form a fitting trough corresponding in position to a pressing section of the sealing cap, a bottom surface of the sealing cap being provided with a plurality of engaging and retaining sections projecting therefrom and along a circumference of the fitting trough and spaced from each other by a predetermined interval, the engaging and retaining sections each comprising an insertion arm extending downward from the bottom surface of the sealing cap and an engaging block protruding outward from an end of the insertion arm; and a flexible plug having an outside diameter that is greater than an inside diameter of the ink passage of the connector body; wherein to combine, the flexible plug is positioned in the fitting trough of the sealing cap, and the insertion arms of the engaging and retaining sections of the sealing cap are respectively inserted into the insertion slots of the connector body, such that the engaging blocks protrude into the annular retaining groove of the connector body to securely combine the sealing cap and the connector body together, and wherein the fitting peg is located in the fitting trough and the flexible plug closes the ink passage in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,227,139; US Pat. 7,493,808; US Pub. 2004/0055661; US Pub. 2004/0161504) cited in the PTO 892 form show an ink container which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853